 

 

Exhibit 10.1

 

 



ACQUISITION AGREEMENT

DATED AS OF FEBRUARY 4, 2020

BY AND BETWEEN

MCTC HOLDINGS, INC.

AND

LELANTOS BIOTECH, INC.

THIS ACQUISITION AGREEMENT (“Agreement”) is entered into as of February 12, 2020
(the “Effective Date”), by and between MCTC Holdings, Inc., a Delaware
corporation (“MCTC” or “Buyer”), Lelantos Biotech, Inc., a privately held
Wyoming Corporation (“Lelantos” or “Seller”), and the Owners of Lelantos (the
“Owners”).

MCTC, Lelantos and the Owners are referred to herein individually as a “Party”
and collectively as the “Parties.”

WHEREAS, Lelantos is involved in various aspects of research and development in
areas that are of interest to MCTC.

WHEREAS, MCTC wishes to acquire, for valuable consideration, all assets of
Lelantos and all outstanding shares of Lelantos in a 100% acquisition of
Lelantos (the “Acquisition”).

WHEREAS, Lelantos is a recently created corporation and has assets consisting
only of intellectual property in the form of trade secrets relative to
cannabinoid delivery systems, has no liabilities and no other business
operations.

NOW, THEREFORE, in consideration of the premises and the mutual promises herein
made, and in consideration of the representations, agreements and covenants
herein contained, the Parties agree as follows.

SECTION ONE - PURCHASE PRICE

1.1 The Purchase Price to be paid by MCTC for Lelantos shall be:

Four Hundred Thousand (400,000) common shares of MCTC (the “Acquisition Shares”)
to be paid immediately and Five Hundred Thousand Dollars ($500,000) in the form
of Seller’s Acquisition Notes payable to the owners of Lelantos, (the “Seller’s
Acquisition Notes”) under the terms outlined herein.

1.2 Acquisition of All Assets. MCTC shall acquire all outstanding shares of
Lelantos and all intellectual property assets.

1.3 Closing. The Closing shall take place as soon as the following conditions
are met:

 



 1 

 

 

 

 

The Parties agree to all terms in the Agreement and each Party delivers an
executed copy to the other Party.

The Respective Board of Directors of both MCTC and Lelantos unanimously pass and
unanimously sign such resolutions authorizing this transaction.

Each Party receives the stated deliveries at Closing, as outlined herein.

1.4 Delivery at Closing. The Parties shall deliver the following at closing:

MCTC shall deliver:

●Duly signed the resolution of the board of directors authorizing this
transaction.

●Issuance of the Acquisition Shares.

●Issuance of the Acquisition Notes to the owners of Lelantos.

Lelantos shall deliver:

●Signed Agreement authorizing the transaction.

SECTION TWO - REPRESENTATIONS AND AGREEMENT CONCERNING THE ACQUISITION

2.1 Representations of Lelantos. Lelantos hereby represents to MCTC, subject to
those exceptions set forth in the Disclosure Schedule, as of the date of this
Agreement and as of the Closing as follows:

(a) Organization of Sellers. Lelantos is a corporation duly organized, validly
existing and in good standing under the laws of Wyoming.

(b) Authorization of Transaction. Lelantos has the corporate power and authority
to execute and deliver this Agreement and the other Transaction Documents to
which it is a party and to perform its obligations hereunder and thereunder,
subject to the approval thereof by the holders of at least a majority in
combined voting power of the outstanding shares of Lelantos’s common stock, par
value $0.001 per share (the “Stockholder Approval”). This Agreement and the
other Transaction Documents to which Lelantos is a party constitute the valid
and legally binding obligation of Lelantos, enforceable in accordance with their
respective terms and conditions, except as enforcement may be limited by general
principles of equity and by bankruptcy, insolvency and other similar Legal
Requirements affecting creditors’ rights and remedies generally. As of the date
hereof, the Lelantos board of directors has approved and declared advisable this
Agreement and the transactions contemplated hereby.

(c) Non-contravention. Neither the execution and delivery of this Agreement and
the Transaction Documents to which Lelantos is a party nor the consummation of
the transactions contemplated hereby or thereby will (i) violate any provision
of the charter, bylaws or other organizational or constitutional documents, (ii)
violate any constitution, statute, regulation, rule, injunction, judgment,
order, decree, ruling, charge or other restriction of any Governmental Authority
to which any Seller is subject, (iii) conflict with, result in a breach of,
constitute a default under, result in the acceleration of, create in any party
the right to accelerate, terminate, modify or cancel or require any notice under
any agreement, contract, lease, license, instrument or other arrangement to
which any Seller is a party or by which it is bound or to which any of its
assets are subject.

 



 2 

 

 

 

(d) Litigation. Lelantos is not a party to any pending or, to Lelantos’s
knowledge, threatened Proceeding which would reasonably be expected to affect
the legality, validity or enforceability of, or prohibit the consummation of,
the transactions contemplated by this Agreement.

(e) Lelantos was created as a corporate entity on December 1, 2019. Lelantos has
no other assets, except those listed in Appendix A. It has no liabilities. It
has no employees.

2.2 Representations of MCTC. MCTC hereby represents to Leantos as of the date of
this Agreement and as of the Closing as follows:

(a) Organization of Sellers. MCTC is a corporation duly organized, validly
existing and in good standing under the laws of Delaware.

(b) Authorization of Transaction. MCTC has the corporate power and authority to
execute and deliver this Agreement and the other documents to which it is a
party and to perform its obligations hereunder and thereunder. MCTC’s states it
does not require a full shareholder vote to enter into and close upon this
Agreement.

(c) Non-contravention. Neither the execution and delivery of this Agreement and
the transaction documents to which MCTC is a party nor the consummation of the
transactions contemplated hereby or thereby will (i) violate any provision of
the charter, bylaws or other organizational or constitutional documents, (ii)
violate any constitution, statute, regulation, rule, injunction, judgment,
order, decree, ruling, charge or other restriction of any Governmental Authority
to which any Seller is subject, (iii) conflict with, result in a breach of,
constitute a default under, result in the acceleration of, create in any party
the right to accelerate, terminate, modify or cancel or require any notice under
any agreement, contract, lease, license, instrument or other arrangement to
which any Seller is a party or by which it is bound or to which any of its
assets are subject.

(d) Litigation. MCTC is not a party to any undisclosed, pending or, to MCTC’s
knowledge, threatened proceedings, which would reasonably be expected to affect
the legality, validity or enforceability of, or prohibit the consummation of,
the transactions contemplated by this Agreement.

SECTION THREE - CONSIDERATION TO BE PAID TO LELANTOS AND/OR ITS OWNERS

3.1 Common Stock Consideration - MCTC will pay Owner, Mount Fire, LLC, a Nevada
limited liability company Four Hundred Thousand (400,000) restricted common
shares (the “Acquisition Shares”) in MCTC upon closing. Registration rights for
these shares are outlined herein. These Acquisition Shares shall be subject to
sales restrictions as outlined in Section Four.

3.2 Consideration in Form Acquisition Notes - As consideration for the
Acquisition, MCTC agrees to issue to the owners of Lelantos Seller’s Acquisition
Notes with the value of Five Hundred Thousand Dollars ($500,000). These Seller’s
Acquisition Notes Mature on May 31, 2020.

 

 

 3 

 



 

SECTION FOUR - CONCERNING THE ACQUISITION SHARES

4.1 Sales of Acquisition Shares shall be subject to a leak out agreement as
follows:

●The first One Hundred Thousand shares are eligible at any time.

●The remaining 300,000 will be eligible for sale at the rate of 100,000 shares
during any thirty-day (30) period.

●The leak out can be canceled at any time by the MCTC board of directors based
on majority vote of the directors.

4.2 Registration Rights for Acquisition Shares. Within Fourteen (14) days of the
Effective Date of this Agreement, MCTC will cause a registration statement to be
filed with the Securities & Exchange Commission to register the Acquisition
Shares.

SECTION FIVE - CONCERNING THE ACQUISITION NOTES AND SHARES

5.1 The Acquisition Notes shall be issued to the Owners as directed by the
general manager of Lelantos as outlined in the Seller’s Acquisition Notes.

5.2 The Owners will hold certain registration rights as outlined in the Seller’s
Acquisition Notes.

5.3 The Owners will hold certain anti-dilution rights as outlined in the
Seller’s Acquisition Notes.

5.4 The Owners will hold limited conversion rights as outlined in the Seller’s
Acquisition Notes.

5.5. The Owners will be subject to leak out sales agreements as outlined in the
Seller’s Acquisition Notes

SECTION SIX - OTHER PROVISIONS OF THE AGREEMENT

6.1 Disagreements - Any controversy or claim arising out of or relating to this
contract, or the breach thereof, shall be settled by arbitration administered by
the American Arbitration Association in accordance with its Commercial
Arbitration Rules, and judgment on the award rendered by the arbitrator(s) may
be entered in any court having jurisdiction thereof. MCTC agrees to pay for all
reasonable costs of any such arbitration.

6.2 Notices. All notices, requests, consents, claims, demands, waivers and other
communications hereunder shall be in writing and shall be deemed to have been
given: (a) when delivered by hand (with written confirmation of receipt); (b)
when received by the addressee if sent by a nationally recognized overnight
courier (receipt requested); (c) on the date sent by e-mail of a PDF document
(with confirmation of transmission) if sent during normal business hours of the
recipient, and on the next Business Day if sent after normal business hours of
the recipient; or (d) on the third day after the date mailed, by certified or
registered mail, return receipt requested, postage prepaid. Such communications
must be sent to the respective parties at the addresses known to the Parties.

6.3 Cumulative Remedies. Except to the extent expressly provided to the
contrary, the rights and remedies provided in this Agreement are cumulative and
are not exclusive of, and are in addition to and not in substitution for, any
other rights or remedies available at law, in equity or otherwise.

 



 4 

 

 

 

5.4 Equitable Relief. The Parties acknowledges that a breach or threatened
breach by such party of any of its obligations under this Agreement would give
rise to irreparable harm to the other party hereto for which monetary damages
would not be an adequate remedy and hereby agrees that in the event of a breach
or a threatened breach by such party of any such obligations, the other party
hereto shall, in addition to any and all other rights and remedies that may be
available to it in respect of such breach, be entitled to equitable relief,
including a restraining order, an injunction, specific performance and any other
relief that may be available from a court of competent jurisdiction.

6.5 Entire Agreement. This Agreement constitutes the sole and entire agreement
of the Parties to this Agreement with respect to the subject matter contained
herein, and supersedes all prior and contemporaneous understandings and
agreements, both written and oral, with respect to such subject matter.

6.6 Successor and Assigns. The rights evidenced hereby shall be binding upon and
shall inure to the benefit of the Parties hereto and the successors of the
Company and the successors and permitted assigns of the Holder. Such successors
and/or permitted assigns of the Holder shall be deemed to be a Holder for all
purposes hereunder.

6.7 Headings The headings in this Agreement are for reference only and shall not
affect the interpretation of this Agreement.

6.8 Amendment and Modification; Waiver. Except as otherwise provided herein,
this Agreement may only be amended, modified or supplemented by an agreement in
writing signed by each party hereto. No waiver by the Company or the Holder of
any of the provisions hereof shall be effective unless explicitly set forth in
writing and signed by the party so waiving. No waiver by any party shall operate
or be construed as a waiver in respect of any failure, breach or default not
expressly identified by such written waiver, whether of a similar or different
character, and whether occurring before or after that waiver. No failure to
exercise, or delay in exercising, any rights, remedy, power or privilege arising
from this Agreement shall operate or be construed as a waiver thereof; nor shall
any single or partial exercise of any right, remedy, power or privilege
hereunder preclude any other or further exercise thereof or the exercise of any
other right, remedy, power or privilege.

6.9 Severability. If any term or provision of this Agreement is invalid, illegal
or unenforceable in any jurisdiction, such invalidity, illegality or
unenforceability shall not affect any other term or provision of this Agreement
or invalidate or render unenforceable such term or provision in any other
jurisdiction.

6.10 Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of Delaware without giving effect
to any choice or conflict of law provision or rule (whether of the State of
Delaware or any other jurisdiction) that would cause the application of laws of
any jurisdiction other than those of the State of Delaware.

6.11 Submission to Jurisdiction. Any legal suit, action or proceeding arising
out of or based upon this Agreement or the transactions contemplated hereby may
be instituted in the federal courts of the United States of America or the
courts of the State of Californa in each case located in the County of Los
Angeles, and each party irrevocably submits to the exclusive jurisdiction of
such courts in any such suit, action or proceeding. Service of process, summons,
notice or other document by certified or registered mail to such party’s address
set forth herein shall be effective service of process for any suit, action or
other proceeding brought in any such court. The parties irrevocably and
unconditionally waive any objection to the laying of venue of any suit, action
or any proceeding in such courts and irrevocably waive and agree not to plead or
claim in any such court that any such suit, action or proceeding brought in any
such court has been brought in an inconvenient forum.

 



 5 

 

 

 

6.12 Waiver of Jury Trial. Each party acknowledges and agrees that any
controversy which may arise under this Agreement is likely to involve
complicated and difficult issues and, therefore, each such party irrevocably and
unconditionally waives any right it may have to a trial by jury in respect of
any legal action arising out of or relating to this Agreement or the
transactions contemplated hereby.

6.13 Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together shall be deemed to be one
and the same agreement. A signed copy of this Agreement delivered by facsimile,
e-mail or other means of electronic transmission shall be deemed to have the
same legal effect as delivery of an original signed copy of this Agreement.

6.14 No Strict Construction. This Agreement shall be construed without regard to
any presumption or rule requiring construction or interpretation against the
party drafting an instrument or causing any instrument to be drafted.

End of Agreement Text - Signature Page(s) to Follow)

 

 

 



 6 

 

 

 


IN AGREEMENT:

 

FOR MCTC

 

 /S/ ARMAN TABATABAEI

ARMAN TABATABAEI - CEO

DATE: 2/12/2020

 

 

/S/ ROBERT L. HYMERS

ROBERT L. HYMERS - CFO

 

DATE:2/12/2020

 

 

FOR LELANTOS

 

/S/ MA HELEN M AM IS

MA HELEN M AM IS

DATE:2/16/2020

 

(END OF AGREEMENT)

 



 7 

 

 

